Citation Nr: 0430438	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  00-09 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for headaches, fatigue, 
dizziness, and trembling.

3.  Entitlement to service connection for a blood disorder.

4.  Entitlement to service connection for a nerve disorder.

5.  Entitlement to service connection for rashes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 24, 1978, to March 23, 1978.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
rating decision in April 1999 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
denied reopening of the veteran's claims.  In a May 2002 
Supplemental Statement of the Case, the RO reopened the 
claims and denied the claims on the merits.  In September 
2003 the Board agreed that reopening of the claims was 
warranted, and remanded them to the RO for further notice and 
development.


FINDINGS OF FACT

1.  The veteran is not shown to have been exposed to 
biological, chemical, radiation, or thought control 
experiments during his two months of active service.

2.  Hypothyroidism, a chronic disorder manifested by 
headaches, fatigue, dizziness, or trembling, a blood 
disorder, a nerve disorder , or a chronic rash disorder were 
not manifested in service , and the preponderance of the 
medical evidence is against a nexus between any such current 
disorders and any disease or injury during service; they are 
not shown to be residuals of, or related to, inoculations, 
rashes or pneumonia in service.

CONCLUSIONS OF LAW

1.  Service connection for hypothyroidism is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

2.  Service connection for a disorder manifested by 
headaches, fatigue, dizziness and/or trembling is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  Service connection for a blood disorder is not warranted.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  Service connection for a nerve disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a) (2003).

5.  Service connection for a disorder manifested by rashes is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §  3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of the veteran's claims with the enactment of the 
Veterans Claims Assistance Act of 2000 (the VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  VA has issued 
final regulations implementing the VCAA.  See 38 C.F.R. §§  
3.102, 3.156(a), 3.159 and 3.326(a).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The discussions in the April 1999 
rating decision, the February 2000 Statement of the Case 
(SOC), at a November 2001 RO hearing, the May 2002 and June 
2004 Supplemental Statements of the Case (SSOCs), February 
2002 and December 2003 letters to the veteran, and the 
Board's September 2003 decision and remand, adequately 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 

The SOC, Board decision and remand, and SSOCs set forth the 
laws and regulations applicable to the veteran's claims.  
February 2002 and December 2003 letters from the RO informed 
him of the type of evidence that would substantiate his 
claims (an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service); that 
he could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
April 1999, before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, the Court also made it clear that where, as 
in this case, notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
In addition, the Court acknowledged that the VA Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached" (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967).  See also 38 U.S.C. § 7261(b)(2); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant in February 2002 and December 2003 letters was 
not given prior to the first AOJ adjudication of the claim, 
it was provided prior to the transfer and certification of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a SSOC was issued.  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

Regarding notice content also, while the veteran was not 
advised verbatim to provide any evidence he had pertinent to 
the claims, the Board finds that he was otherwise fully 
notified of the need to submit any evidence pertaining to his 
claims.  In the February 2002 and December 2003 letters, the 
RO and Appeals Management Center (AMC), respectively, asked 
him to inform the RO about any additional information or 
evidence that he wanted the RO to obtain.  In the December 
2003 RO letter, he was further requested to "send any 
treatment records pertinent to your claimed condition...," 
which logically would include any such records in his 
possession.  He was further informed that it was his 
responsibility to make sure that VA received all requested 
records that aren't in the possession of a Federal department 
or agency, which logically would include all relevant records 
in his possession.  In essence, these notices were equivalent 
to advising him to submit everything he had pertinent to his 
claims.

Regarding the duty to assist, the veteran's service medical 
records have been obtained and associated with the claims 
file.  VA contacted the veteran by February 2002 and December 
2003 letters and asked him to identify all medical providers 
who treated him for the conditions for which he seeks service 
connection.  The RO has obtained all identified evidence.  In 
September 2003, the case was remanded by the Board for 
additional development of the evidence, including obtaining a 
medical opinion.  The April 2004 report by a reviewing 
physician, in conjunction with the other lay and medical 
evidence of record, provides sufficient competent evidence to 
decide the claims.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
The duty to assist and duty to notify provisions of the VCAA 
are met.  No additional assistance or notification to the 
appellant is required; and there is no prejudice to the 
appellant in the Board's proceeding with appellate review.

Factual Background

The veteran claims to have hypothyroidism; headaches, 
fatigue, dizziness, and trembling; a blood disorder; a nerve 
disorder; and rashes as residual of exposure to biological, 
chemical, radiation and thought control (to include surgical 
implantation of a microchip in his brain) experiments in the 
military.  The records consists of eight claims files, to 
include a great quantity of documentation regarding generally 
government and military analysis and experimentation with 
chemical, biological, and radiological agents.  The record 
also contains a January 1978 form in which the veteran gave 
consent to participate in a research project to determine the 
changes in concentration of seroproteins during common 
respiratory infections.

Service department personnel records indicate the veteran was 
recommended for discharge in March 1978 because he was not 
dispositionally suited to military service, and was 
discharged from service about one week later.  He served for 
a total of two months.

In October 2001, a private physician wrote a note on behalf 
of the veteran as follows:

[The veteran] was a patient of mine from 9/4/96 
through 12/28/00.  During that time, he showed me 
multiple files of documents regarding his service 
related activities, including medical volunteer 
subject.  These documents have briefly outlined 
the severe illness he obtained during that time.  
[The veteran] continues to have medical 
complications that could be consistent with 
sequela of that illness. 

In light of this private medical opinion, the RO in April 
2004 obtained a medical opinion from a VA physician as to the 
medical merits of the veteran's contentions.  The opinion 
contains an extensive and detailed recitation of the 
medically relevant evidence of record, annotated with 
numerous comments reflecting the VA physician's medical 
judgments and analyses, as well as the medical opinions 
requested by the RO.  

The discussion of the evidence in the claims file by the 
April 2004 VA reviewing physician (supplemented by minor 
elaborations or corrections by the Board)(in brackets), is 
sufficient as an exposition of the relevant medical facts in 
this case.  A separate reiteration of these facts by the 
Board from a lay-perspective would be both duplicative and 
less valuable, insofar as the physician has applied her 
medical expertise in reciting and interpreting the 
information and medical notations in the clinical records.  
The reviewing physician's report reads as follows:

This is done entirely by chart review.  An opinion 
was requested and an exam is not required.

The patient had an eight volume C-File which was 
reviewed.

Service medical records indicate a hospitalization 
from February 23rd through March 7, 1978, with a 
discharge diagnosis of pneumonia and an allergic 
rash related to penicillin.  The patient presented 
with fever, cough, and green sputum.  He also had 
a three day history of rash prior to admission, a 
red macular rash [a]ffecting the ankles and the 
arms.  The patient had a chest X-ray which showed 
left lower lobe infiltrate.  The patient was 
treated with antibiotics.  Dermatology 
consultation on admission noted a rash consistent 
with leukocytoclastic vasculitis.  The patient's 
rash resolved spontaneously and the pneumonia 
resolved.  The patient was discharge[d] from the 
military March 23, 1978, after approximately two 
months in the service.

The patient signed a consent form dated January 
27, 1978, giving consent to participate in a 
research project to determine the changes in 
concentration of seroproteins during common 
respiratory infections.  He consented to have 
blood taken as part of the study.  There is no 
research protocol number on this form.  There is 
nothing regarding inoculations, treatment with 
radioactive materials, or exposure to biologic 
agents.

The patient received vaccinations as follows:
February 3, 1978 - Small pox.
January 1, 1978 - Typhoid.
January 1, 1978 - Tetanus and diphtheria.
The yellow fever vaccine was also given but there 
is no date provided
January 27, 1978 - The patient was immunized with 
oral polio, influenza, meningococcal vaccine, and 
adeno virus.  A tuberculosis test was also 
performed.  
February 10, 1978 - The patient was given an 
injection of Bicillin   1.2 million units.

On review of these inoculations, I found nothing 
out of the ordinary with regard to vaccines given 
to recruits during this time.  

The patient has some treatment records from 
service as well, indicating ankle discomfort 
beginning on February 7, 1978.  The patient was 
seen at least four times for ankle discomfort and 
was diagnosed variably with tendonitis, overuse 
versus possible hysteria, stress edema, or overuse 
syndrome.  Additionally, the patient was seen 
February 4, 1978, complaining of chest pain, 
shortness of breath, and loss of consciousness 
after [a] strenuous run.  EKG and chest X-ray were 
negative.  A heart murmur was detected and 
consultation was obtained.  I am not able to read 
the diagnosis on the consultation.

A large portion of the patient's C-File contains 
U.S. Government Office Memoranda concerning 
certain experiments regarding drugs that enemies 
may use during interrogation, mental experiments, 
hypnosis experiments, experiments regarding drugs, 
biological agents, and radioactive experiments.  
There is also substantial information regarding 
Gulf War Syndrome.  It is unclear to me how any of 
this information relates to this patient's 
particular case.

Of note, the patient was seen for Compensation and 
Pension evaluations in 1997.  A general medical 
evaluation dated March 4, 1997, by Dr. [D.] notes 
that the patient's claims related to participation 
in medical experiments during his military career.  
It notes the history of pneumonia, ongoing asthma 
symptoms requiring meter dose inhalers, 
hypothyroid on replacement, hyper-cholesterolemia, 
and headaches, dizziness, and trembling for which 
a neurology consultation was obtained.  Pulmonary 
function tests were also apparently ordered, 
although I do not see the results in the chart.  
March 13, 1997, the patient saw the neurologist 
and was diagnosed with complex migraines, a benign 
essential tremor, and a possible mild L5 
radiculopathy thought to be due to a back injury 
in the mid 1980's.  Treatment records from the mid 
1990's through 2000 were also reviewed in addition 
to some diagnostic testing.  The patient was seen 
for chest pain and a cardiology referral was 
obtained.  A treadmill test, at that time, showed 
no evidence of ischemia.  The patient achieved 9.5 
METS.  He had, what appeared to be, sinus 
tachycardia during testing.  Resting EKG was 
normal.  There was no evidence of arrhythmia.  The 
patient was diagnosed with poor athletic 
conditioning and obesity, as well as 
hypercholesterolemia.  The patient had chest X-
rays that were normal in June of 1996 and March of 
1997.  The patient had a normal echocardiogram in 
February of 1995.  There was no indication of 
heart murmur anywhere in the patient's recent 
treatment records.  Laboratory evaluations have 
repeatedly shown dyslipidemia with high 
triglycerides and high LDL.  The patient had X-
rays performed in 1999 of the back, that showed 
degenerative joint disease of L5-S1.  In 1999, he 
was noted to have a weakly positive ANA at 1:40, 
high cholesterol.  Physicians' notes from 1999, 
indicate a history of reactive airway  disease and 
hypothyroidism.  The patient had a bout of right 
middle lobe pneumonia in November of 1998.  
Patient was seen for dizziness in June of 1998 and 
had pulmonary function tests and EKG that were 
reported as normal.  Patient had folliculitis in 
March of 1998.  PTSD was also diagnosed in March 
of 1998.  The patient was seen for headache and 
diagnosed with acute sinusitis in February 1998.  
Diagnosis of migraines also occurred in February 
of 1997.  Throughout 1997, there was notes 
indicating problems with anxiety and a variety of 
somatic complaints.  In 1996, there is a note from 
Dr. [M.] noting paranoid beliefs and anxiety 
related symptoms with multiple negative tests 
including a negative history and physical, 
negative EKG, negative pulmonary function tests, 
and normal blood tests other than high 
cholesterol.  A psychiatric referral was suggested 
but the patient repeatedly refused, according to 
Dr. [M.].  [The Board adds here that in a December 
1996 letter, Dr. M. opined that the veteran had no 
physical (as opposed to psychiatric) problems that 
would be associated with a disability as of 
December 1996.]

More recent medical records from the year 2000, 
indicate the patient was seeing Dr. [C.], a 
rheumatologist.  She noted patient to be 
seropositive for rheumatoid arthritis with puffy 
hands and synovitis.  She noted a history of a 
positive rheumatoid factor at 1:320, however, 
review of rheumatologic panel from August 2000, 
shows rheumatoid factor positive at only 1:80 with 
an ANA positive at 1:80.  Additionally, hand X-
rays were negative for presence of rheumatoid 
changes.  Hepatitis B surface antigen testing was 
negative.  Hepatitis A testing was negative.

Lengthy BVA interview with patient [it is noted 
that this was not a Board hearing but rather a 
November 2001 RO hearing] occurred and was 
transcribed into his C-File.  The patient claims 
that he was the subject of multiple experiments 
including exposure to possible chemical, 
biological, and radioactive substances.  He also 
believes he was the subject of thought control 
experiments including possibly the implantation of 
a microchip for thought control.  He states that 
his asthma was first identified in 1985.  He 
insinuates that Dr. [E.] was somehow in cahoots 
with the government regarding a coverup with 
respect to these experiments and that the patient 
was in fact offered a job by Dr. [E.].  The 
patient claimed multiple conditions related to 
these experiments including, but not limited to, 
fibromyalgia, arthritis, PTSD, trembling, 
hammertoes, problems with his fingers, tingling 
across his face and scalp, glaucoma due to 
swelling from an infection due to the microchip 
implant, rheumatoid arthritis, mitoplasm 
infection, and hypothyroidism.  It should be noted 
that the patient did have positive blood testing 
for mycoplasma for mentales, which is a 
microorganism that has subsequently been indicated 
in Gulf War illness.  

IMPRESSION:  On reviewing of the patient's claims 
file, including all information contained above, 
it appears as though the patient has multiple 
somatic complaints including, but not limited to, 
hypothyroidism, headaches, fatigue, dizziness, 
trembling, a blood disorder, a nerve disorder, and 
rashes that were incurred as a result of 
participation in biological , chemical, and 
radiation experimentation in 1978.  The patient 
does have evidence in his C-File of consenting to 
having his blood drawn as part of a medical 
research program, however, there is no 
documentation regarding exposure to any 
ex[o]genous or dangerous agents in the patient's 
C-File.  The patient has been found to have asthma 
and has been treated with bronchodilators.  The 
patient has been found to have hypothyroidism and 
has been treated with replacement.  The patient 
has been found to have an essential tremor and 
migraine headache syndrome on previous 
Compensation and Pension evaluations.  The patient 
has been diagnosed with rheumatoid arthritis, 
however, objective findings are lacking in my 
estimation based on review of the materials 
provided.  

It should be noted that the patient did have an 
episode of documented pneumonia in the military in 
1978.  A rash that was found at the time of 
admission to the hospital is likely due to 
penicillin allergy from Bicillin injections given 
February 10, 1978, 13 days prior to admission to 
the hospital with pneumonia.  It is also possible 
that the leukocytoclastic vasculitis rash was a 
manifestation of an allergic reaction to other 
vaccines.  It is not possible to determine which 
vaccine as the patient did receive multiple 
vaccines prior to onset of the rash.

I could find no evidence that the patient had 
residuals related to pneumonia.  Asthma appears to 
have been diagnosed almost one decade after 
discharge from the military and therefore, I 
believe would not be deemed service-connected.  
The patient has had, as far as I can tell from 
records provided, no evidence of recurrent 
penicillin allergy residuals.  

It is the opinion of this reviewer that the 
patient does not provide sufficient evidence that 
he, personally, was exposed to biological, 
chemical, or radiation experimentation in the 
military.  Additionally, there is not sufficient 
evidence to support service-connection for the 
conditions claimed.



Law and Regulations

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, in order to prevail on 
the merits on the issue of service connection, there must be 
medical evidence of current disability; medical or, in 
certain circumstances lay, evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Shedden v. Principi, 381 F.3d 
1163 (2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Notably, while there are legal presumptions of service 
connection applicable to certain chronic diseases, these are 
premised on a threshold requirement of 90 days or more active 
service.  Here, the veteran served on active duty less than 
90 days, and the chronic disease presumptions do not apply.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

None of the claimed disorders was manifested in service in 
chronic form (acute allergic reaction rash was manifested, 
and resolved spontaneously).  Consequently, service 
connection for any of the claimed disorders on the basis it 
became manifested in service and has persisted is not 
warranted.  

Associated with the claims file is an October 2001 opinion 
from a private physician that after a review of some service 
medical records and in the context of his ongoing treatment 
of the veteran, the veteran continued "to have medical 
complications that could be consistent with sequala of that 
illness."  To the extent this opinion supports the veteran's 
claim, the Board finds that the extremely detailed and 
closely considered April 2004 medical opinion of a VA 
physician is of far greater probative value.  This VA 
physician exercised her medical expertise in a meticulous 
review of the documentation of record, acknowledged all 
relevant in-service and post-service complaints, diagnoses 
and treatment, and opined that there was no documentation to 
show exposure to any exogenous or dangerous agents during 
service.  She indicated that the veteran's inoculations in 
service were typical with regard to vaccines given to 
recruits during the veteran's period of service.  There is no 
evidence linking or the veteran to any study or experiment 
involving chemical, biological, or radiation agents.  The 
preponderance of the evidence is against a finding that the 
veteran's alleged exposure in service to such agents actually 
occurred.  

The April 2004 VA examiner also addressed the question of 
whether the veteran has any residuals of his pneumonia, 
rashes, or inoculations in service.  She found no evidence 
that he had any such current residuals.  She noted that the 
veteran's asthma began almost one decade after discharge from 
service, and therefore was not related to service.  She 
addressed the subject of the veteran's in-service rash, which 
she opined was likely due to penicillin allergy from Bicillin 
injections given in February 1978.  The rash resolved 
spontaneously.  Thus, to the extent the veteran's in-service 
rashes and pneumonia constitute in-service disease, and to 
the extent the currently claimed disabilities are shown, the 
medical evidence shows no "nexus" between the in-service 
diseases and the currently claimed disabilities.  

The April 2004 VA examiner further acknowledged post-services 
diagnoses and treatment for complex migraines, a benign 
essential tremor, and degenerative disc disease (May 1997), 
poor athletic conditioning and obesity (mid-1990's through 
2000); diagnoses of rheumatoid arthritis which she questioned 
based on all the evidence of record; the lack of a diagnosis 
of a heart murmur at any time after service; repeated post-
service diagnoses of dyslipidemia with high triglycerides and 
high LDL; reactive airway disease and hypothyroidism; right 
middle lobe pneumonia (November 1998); normal pulmonary 
function tests and a normal EKG in June 1998; folliculitis in 
June 1998; acute sinusitis with headaches in February 1998; 
and various psychiatric disabilities.  Acknowledging all of 
these recent diagnoses, the examiner found no evidence that 
any of these conditions began during service or is to a 
disease or injury during service.

In sum, the Board finds highly probative, and concurs with, 
the detailed and comprehensive April 2004 VA medical opinion 
stating that there was insufficient evidence to show that the 
veteran was exposed to biological, chemical, radiation, or 
thought-control experimentation, and more generally that 
there was insufficient evidence to show the veteran's claimed 
conditions are related to service.  This is by far the most 
probative medical evidence addressing the matter at hand.  It 
is based on an extensive review of the claims file and 
numerous medical judgments applied in interpreting the 
medical evidence of record.  

The veteran had active service for two months, during which 
he received a standard regimen of inoculations, experienced 
rashes likely related to the inoculations, unfortunately 
became ill and was hospitalized with pneumonia, and after 
recovering was soon thereafter discharged for reasons of 
being dispositionally not suited for military service.  That 
he would have been the subject of a battery of biological, 
chemical, radiation, or microchip implant or other thought-
control experiments during this brief two-month period 
appears implausible on its face, and is wholly unsupported by 
the record.  

The medical evidence provides no substantiation for the 
veteran's claims, whether based on exposure to experimental 
agents, or on a theory that they are residuals of documented 
pneumonia, inoculations and rashes in service.  Accordingly, 
the Board finds that service connection for hypothyroidism; a 
disorder manifested by headaches, fatigue, dizziness, and 
trembling; a blood disorder; a nerve disorder; and a rash 
disorder is not warranted.  





ORDER

Service connection for hypothyroidism is denied.

Service connection for a disorder manifested by headaches, 
fatigue, dizziness, and trembling, is denied.

Service connection for a blood disorder is denied.

Service connection for a nerve disorder is denied.

Service connection for rashes is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



